                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


UNION ASSET MANAGEMENT HOLDING                    Case No. 1:19-cv-01339
AG and SJUNDE AP-FONDEN, Individually,
and on Behalf of All Others Similarly Situated,   Honorable Robert M. Dow Jr.

Plaintiffs,

v.

THE KRAFT HEINZ COMPANY, 3G
CAPITAL PARTNERS, 3G CAPITAL, INC.,
3G GLOBAL FOOD HOLDINGS, L.P., 3G
GLOBAL FOOD HOLDINGS GP LP, 3G
CAPITAL PARTNERS LP, 3G CAPITAL
PARTNERS II LP, 3G CAPITAL PARTNERS
LTD., BERNARDO HEES, PAULO BASILIO,
DAVID KNOPF, ALEXANDRE BEHRING,
GEORGE ZOGHBI, and RAFAEL OLIVEIRA,

Defendants.


                            STIPULATION AND ORDER
                        REGARDING CONSOLIDATED CAPTION

        WHEREAS, on October 18, 2019, the Court issued an order consolidating the above-

captioned action with the related actions, Iron Workers District Council (Philadelphia and

Vicinity) Ret. and Pension Plan, et al. v. The Kraft Heinz Co. et al., Case No. 19-cv-1845 and

Timber Hill LLC v. The Kraft Heinz Co. et al., Case No. 19-cv-2807 (ECF No. 149);

        WHEREAS, on January 6, 2020, Lead Plaintiffs Union Asset Management Holding AG

and Sjunde AP-Fonden, and additional named Plaintiff Booker Enterprises Pty Ltd. (“Plaintiffs”)

filed the Consolidated Class Action Complaint against Defendants The Kraft Heinz Company, 3G

Capital Partners, 3G Capital, Inc., 3G Global Food Holdings, L.P., 3G Global Food Holdings GP

LP, 3G Capital Partners LP, 3G Capital Partners II LP, 3G Capital Partners Ltd., Bernardo Hees,
Paulo Basilio, David Knopf, Alexandre Behring, George Zoghbi, and Rafael Oliveira

(“Defendants”) (ECF No. 179);

       WHEREAS, counsel for Plaintiffs have conferred with counsel for Defendants regarding

a consolidated case caption;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

parties through their respective counsel of record as follows:

       1.      Every pleading in this consolidated action shall have the following caption:

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS


                                                      Case No. 1:19-cv-01339
IN RE KRAFT HEINZ
SECURITIES LITIGATION
                                                      Honorable Robert M. Dow Jr.



 Dated: February 13, 2020                            Respectfully submitted,

 /s/ Andrew J. Ehrlich                            /s/ Richard A. Russo, Jr.
 PAUL, WEISS, RIFKIND, WHARTON &                   KESSLER TOPAZ MELTZER
    GARRISON LLP                                     & CHECK LLP
 Daniel J. Kramer (pro hac vice)                  Sharan Nirmul
 Andrew J. Ehrlich (pro hac vice)                 Richard A. Russo, Jr. (pro hac vice)
 William A. Clareman (pro hac vice)               Nathan A. Hasiuk (pro hac vice)
 1285 Avenue of the Americas                      Lauren McGinley (pro hac vice)
 New York, New York 10019                         280 King of Prussia Road
 Telephone: (212) 373-3000                        Radnor, Pennsylvania 19087
 Email: dkramer@paulweiss.com                     Telephone: (610) 667-7706
         aehrlich@paulweiss.com                   Facsimile: (610) 667-7056
         wclareman@paulweiss.com                  Email: snirmul@ktmc.com
                                                          rrusso@ktmc.com
 JENNER & BLOCK LLP                                       nhasiuk@ktmc.com
 Howard Steven Suskin (Il. ARDC #                         lmcginley@ktmc.com
 6185999)
 Dean Nicholas Panos (Il. ARDC # 6203600)         Counsel for Co-Lead Plaintiff Sjunde AP-
 Gabriel Gillett (Il. ARDC # 6328233)             Fonden and additional named Plaintiff Booker
 353 N. Clark Street                              Enterprises Pty Ltd. and Co-Lead Counsel for
 Chicago, Illinois 60654                          the Class



                                                 2
 Telephone: (312) 222-9350                      /s/ Salvatore J. Graziano
 Email: hsuskin@jenner.com                      BERNSTEIN LITOWITZ BERGER
        dpanos@jenner.com                          & GROSSMANN LLP
        ggillett@jenner.com com
                                                Avi Josefson
 Counsel for Defendants The Kraft Heinz         875 North Michigan Avenue, Suite 3100
 Company, Bernardo Hees, Paulo Basilio,         Chicago, Illinois 60611
 David H. Knopf, Alexandre Behring, George      Telephone: (312) 373-3880
 Zoghbi, and Rafael Oliveira                    Facsimile: (312) 794-7801
                                                Email: avi@blbglaw.com
 /s/ Sandra C. Goldstein
 KIRKLAND & ELLIS LLP                           -and-
 Sandra C. Goldstein (pro hac vice)
 601 Lexington Avenue                           Salvatore J. Graziano (pro hac vice)
 Telephone: (212) 446-4800                      Katherine M. Sinderson (pro hac vice)
 New York, New York 10022                       Abe Alexander (pro hac vice)
 Email: sandra.goldstein@kirkland.com           1251 Avenue of the Americas
                                                New York, New York 10020
 Robert E. Earles (Il. ARDC #6308936)           Telephone: (212) 554-1400
 300 North Lasalle                              Facsimile: (212) 554-1444
 Chicago, Illinois 60654                        Email: salvatore@blbglaw.com
 Telephone: (312) 862-2000                             katiem@blbglaw.com
 Email: bobbyearles@kirkland.com                       abe.alexander@blbglaw.com

 Counsel for Defendant 3G Capital Partners,     Counsel for Co-Lead Plaintiff Union Asset
 3G Capital, Inc., 3G Global Food Holdings,     Management Holding AG and Co-Lead
 L.P., 3G Global Food Holdings GP LP, 3G        Counsel for the Class
 Capital Partners LP, 3G Capital Partners II
 LP, 3G Capital Partners Ltd.


SO ORDERED:


_____________________________
The Honorable Robert M. Dow, Jr.
United States District Judge


Date: February 18, 2020




                                               3
